In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-21-00131-CV


                 GINGER LIGHT AND JAMES JUSTIN LIGHT, APPELLANTS

                                                    V.

                                     MIKE THOMA, APPELLEE

                              On Appeal from the 99th District Court
                                      Lubbock County, Texas
                 Trial Court No. 2021-543,251, Honorable J. Phillip Hays, Presiding

                                             June 30, 2021
                                  MEMORANDUM OPINION
                          Before QUINN, C.J., and PARKER and DOSS, JJ.1

       Appellants Ginger Light and James Justin Light filed a notice of appeal from the

trial court’s “Agreed Judgment in Garnishment” without paying the requisite filing fee. By

letter of June 8, 2021, the clerk of this court notified appellants that the filing fee was

overdue and that unless they were excused from paying court costs under Rule of

Appellate Procedure 20.1, failure to pay the filing fee by June 18 would result in dismissal




       1   Justice Lawrence M. Doss, not participating.
of the appeal. To date, appellants have not paid the filing fee or sought leave to proceed

without payment of court costs.

       Because appellants have failed to comply with a requirement of the appellate rules

and a notice from the clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 25.1(b), 42.3(c).



                                                        Per Curiam